Case 1:20-cv-00152-STV Document 27 Filed 11/04/20 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-00152-STV

UNITED STATES OF AMERICA,

             Plaintiff,

v.

1.    DIPLOMA, PRINCETON UNIVERSITY, Ph.D. IN MATHEMATICS, ISSUED TO
      ALANUM MATHISON TURING;
2.    PHOTOGRAPH OF ALAN TURING IN COAT AND TIE, FACING RIGHT, BY
      ELLIOTT & FRY;
3.    PHOTOGRAPH OF ALAN TURING IN COAT AND TIE, FACING LEFT, BY
      ELLIOTT & FRY;
4.    ORDER OF THE BRITISH EMPIRE MEDAL, MINIATURE, AND INSTRUCTION
      SHEET CONTAINED IN BOX GILDED WITH O.B.E.;
5.    LETTER FROM KING GEORGE VI PRESENTING O.B.E. TO ALAN M. TURING,
      ESQ.;
6.    ALAN TURING’S HAZELHURST PREPATORY SCHOOL REPORT, DECEMBER
      1924;
7.    ALAN TURING’S SHERBORNE SCHOOL REPORT, FIRST-HALF SUMMER
      TERM 1926;
8.    ALAN TURING’S SHERBORNE SCHOOL REPORT, SECOND-HALF SUMMER
      TERM 1926;
9.    ALAN TURING’S SHERBORNE SCHOOL REPORT, FIRST-HALF MICHAELMAS
      TERM 1927;
10.   ALAN TURING’S SHERBORNE SCHOOL REPORT, LENT TERM 1931;
11.   ALAN TURING’S SHERBORNE SCHOOL REPORT, SUMMER TERM 1931;
12.   PHOTOSTAT COPY OF PRÉCIS OF THE THEORY OF RELATIVITY BY ALBERT
      EINSTEIN PREPARED BY ALAN TURING FOR HIS MOTHER AT AGE FIFTEEN
      AND A HALF;
13.   TAN POSTCARD, WITH CAPTION READING “THE UNIVERSAL ELECTRONIC
      COMPUTER INSTALLED AT MANCHESTER UNIVERSITY BY FERRANTI
      LIMITED, WHO ARE MANUFACTURING UNDER LICENCE FROM THE
      CORPORATION” WITH HANDWRITING “ALAN STANDING”;
14.   PHOTOGRAPH OF ALAN TURING, FACING RIGHT, VERSO READS “ALAN M.
      TURING 1936”;
15.   PHOTOGRAPH OF ALAN TURING, THREE-QUARTER PORTRAIT IN COAT AND
      TIE, FACING RIGHT;
      AND
16.   PHOTOCOPY OF POSTCARD FROM ALAN TURING TO HIS MOTHER WITH
      BLUE INK NOTES,


                                       1
Case 1:20-cv-00152-STV Document 27 Filed 11/04/20 USDC Colorado Page 2 of 3




            Defendants.
______________________________________________________________________

                  STATUS REPORT – NOVEMBER 4, 2020
______________________________________________________________________

      COMES NOW the United States of America (the “United States”), by and through

United States Attorney Jason R. Dunn and Assistant United States Attorney Laura B.

Hurd, and hereby submits the following status report pursuant to the Court’s October 6,

2020 Order (ECF Doc. 24):

      1.     On March 11, 2020, the United States filed its Second Amended Verified

Complaint for Forfeiture In Rem against the above-captioned defendant assets. (ECF

Doc. 16).

      2.     On May 29, 2020, Claimant Julia Turing filed a Verified Claim and

asserted her interest in the defendant assets. (ECF Doc. 18).

      3.     On October 6, 2020, the Court held a Telephonic Status Conference.

During the Status Conference, the parties informed the Court that they had reached a

verbal settlement in the case. (ECF Doc. 24).

      4.     Due to mail delays, the settlement paperwork has not yet been executed.

Counsel for Claimant Julia Turing has indicated that she is hopeful the paperwork will

be sent to the United States next week. The United States will then file the appropriate

motions as soon as the settlement paperwork has been received.


      DATED this 4th day of November 2020.

                                                JASON R. DUNN
                                                United States Attorney


                                            2
Case 1:20-cv-00152-STV Document 27 Filed 11/04/20 USDC Colorado Page 3 of 3




                                                 s/ Laura B. Hurd
                                                 Laura B. Hurd
                                                 Assistant United States Attorney
                                                 United States Attorney’s Office
                                                 1801 California Street, Suite 1600
                                                 Denver, Colorado 80202
                                                 Telephone: (303) 454-0100
                                                 Fax: (303) 454-0405
                                                 Email: laura.hurd@usdoj.gov
                                                 Attorney for the United States



                              CERTIFICATE OF SERVICE

       I hereby certify that on this 4th day of November 2020, I electronically filed the
foregoing with the Clerk of Court using the ECF system which will send notice to all
counsel of record.

                                                 s/ Jasmine Zachariah
                                                 FSA Federal Data Analyst
                                                 Office of the U.S. Attorney




                                             3
